In a proceeding, inter alia, to invalidate a petition designating Richard Izzo as a candidate in the Democratic Party primary election to be held on September 9, 1980 for the public office of Representative to the United States Congress from the 14th Congressional District, the appeal is from a judgment of the Supreme Court, Kings County, dated August 21, 1980 which granted the application. By order dated September 4, 1980, this court reversed the judgment, on the law, dismissed the proceeding and directed the board of elections to place the name of Richard Izzo on the appropriate ballot (78 AD2d 529). On September 5, 1980 the Court of Appeals reversed the order of this court and *532remitted the case to this court for further proceedings (51 NY2d 747). Judgment affirmed, without costs or disbursements. On the basis of the facts found by Special Term, and in light of the decision by the Court of Appeals in this matter, we find no ground for reversal and, therefore, affirm. Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur.